Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
12, 2020.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00088-CV


 LILLIE SCHECHTER, JENNIFER HALVORSEN, GIORDAUN BETTY,
   AND THE HARRIS COUNTY DEMOCRATIC PARTY, Appellants

                                         V.

                         GEORGE POWELL, Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-88409


                          MEMORANDUM OPINION

      This is an appeal from an order signed January 8, 2020. On March 2, 2020,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.